Title: Patrick Gibson to Thomas Jefferson, 24 October 1815
From: Gibson, Patrick
To: Jefferson, Thomas


          
            Sir
            Richmond 24th Octr 1815
          
          I have received your favor of the 20th Inst. The note forwarded to me in yours of the 29th Ulto was offer’d at bank on Friday last and rejected, in consequence of a determination which had been made to curtail—This circumstance however need not prevent your drawing as I shall, as heretofore substitute the inclosed note, in lieu of my own, which I can withdraw without inconvenience,—none of your flour has yet arrived, the price asked by our millers is $9 on 60 d/– very little sold at that—Tobacco brisk—John Harris crop sold today at 27½$ the leaf and 25$ the stemm’d, the little new that has come in altho only middling has been sold at from 17 to 21½$ for the New York market—With great regard  Your obt Servt
          Patrick Gibson
        